MORROW, Presiding Judge.
The conviction is for theft; penalty assessed at confinement in the penitentiary for six years.
From the affidavit of the sheriff of Bas-trop county, filed in this court on September 17, 1935, it is made to appear that the appellant, having been transferred to the jail of said county to await the termination of his appeal, made his escape from said jail on August 29, 1935, and has neither returned nor been recaptured.
Under the terms of article 824, C% C. P., as amended by chapter 34, § 1, Acts of the Legislature 1933 (Vernon’s Ann. C. C. P. art. 824), this court is deprived of jurisdiction of the appeal, and it is therefore dismissed.